ILLINOIS OFFICIAL REPORTS
                                         Appellate Court


             Board of Education of Du Page High School District 88 v. Pollastrini,
                                  2013 IL App (2d) 120460




Appellate Court            THE BOARD OF EDUCATION OF Du PAGE HIGH SCHOOL
Caption                    DISTRICT 88 and THE BOARD OF EDUCATION OF SALT CREEK
                           SCHOOL DISTRICT 48, Plaintiffs-Appellees, v. LAURA
                           POLLASTRINI, in her official capacity; TIMOTHY WHELAN, in his
                           official capacity; JAMES SHEHEE, in his official capacity; GENE
                           CAMPBELL, in his official capacity; JOSEPH WOZNIAK, in his official
                           capacity; MARTHA J. RODGERS, in her official capacity; GLORIA
                           SCIGOUSKY, in her official capacity; THE Du PAGE COUNTY
                           REGIONAL BOARD OF SCHOOL TRUSTEES; NANCY
                           BARNHARDT, SHELLY BLEDSOE, STEVEN BOUCHER, JOHN
                           GEAREN, BENJAMIN KLOSTERMAN, ELLIOT LEWIS, KEITH
                           LOPATKA, KATHLEEN OCZAK, ANN SCOTT, and BRETT
                           SIMONS, Collectively Known as the Committee of Ten; THE BOARD
                           OF EDUCATION OF BUTLER SCHOOL DISTRICT 53; and THE
                           BOARD OF EDUCATION OF HINSDALE TOWNSHIP HIGH
                           SCHOOL DISTRICT 86, Defendants-Appellants.


District & No.             Second District
                           Docket No. 2-12-0460


Filed                      August 29, 2013


Held                       A trial court’s reversal of plaintiff school boards’ orders granting
(Note: This syllabus       defendants’ petition to detach their subdivision from plaintiff districts and
constitutes no part of     annex the subdivision to two other districts was affirmed, since
the opinion of the court   defendants failed to file the requisite number of signatures substantially
but has been prepared      complying with the statutory mandate that the signers’ signatures match
by the Reporter of         the signatures on the voters’ registration cards.
Decisions for the
convenience of the
reader.)
Decision Under             Appeal from the Circuit Court of Du Page County, Nos. 11-MR-152, 11-
Review                     MR-897; the Hon. Bonnie M. Wheaton, Judge, presiding.


Judgment                   Affirmed.


Counsel on                 J. Timothy Eaton and Patricia S. Spratt, both of Shefsky & Froelich, Ltd.,
Appeal                     of Chicago, and Christopher J. Stull, of Law Office of Christopher J.
                           Stull, P.C., of West Chicago, for appellants.

                           William F. Gleason and Daniel M. Boyle, both of Sraga Hauser, LLC, of
                           Flossmoor, for appellee Board of Education of Du Page High School
                           District 88.

                           Peter K. Wilson, Jr., of Mickey, Wilson, Weiler, Renzi & Andersson,
                           P.C., of Aurora, for appellee Board of Education of Salt Creek School
                           District 48.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Justice Hutchinson specially concurred, with opinion.
                           Justice Birkett specially concurred, with opinion.



                                             OPINION

¶1          This case involves a detachment petition affecting the Timber Trails-Merry Lane
        Subdivision (Timber Trails) in Oak Brook. The subdivision is located directly south of
        Roosevelt Road and is bordered by the Yorkshire Woods to the east and the Oak Brook
        shopping center to the west. The subdivision has been sending children to Salt Creek School
        District 48 (District 48) and Willowbrook High School District 88 (District 88) for more than
        30 years. On September 8, 2010, pursuant to the Illinois School Code (105 ILCS 5/1-1 et seq.
        (West 2010)), the petitioners, Nancy Barnhardt, Shelly Bledsoe, Steven Boucher, John
        Gearen, Benjamin Klosterman, Elliot Lewis, Keith Lopatka, Kathleen Oczak, Ann Scott, and
        Brett Simons, filed a petition with the Regional Board of School Trustees of Du Page County
        (the Board) for detachment. The petitioners sought to detach the Timber Trails area from
        Districts 48 and 88 and have the area annexed into Butler School District 53 (District 53) and
        Hinsdale Central High School District 86 (District 86). On June 3, 2011, the Board entered
        an order granting the petition for detachment. On April 6, 2012, the circuit court of Du Page
        County reversed the Board’s order. The petitioners appeal from that order. We affirm.

                                                 -2-
¶2                                       BACKGROUND
¶3       On September 8, 2010, the petitioners filed the petition for detachment. In support of the
     petition, the petitioners attached 256 signatures. In response, Districts 48 and 88 (the
     Districts) filed a motion to dismiss, arguing that 97 of the signatures filed in support of the
     petition were not valid, because they did not match the official signatures on file with the
     Du Page County election authority. Because the petitioners had filed only 159 (256 minus
     97) valid signatures, the Districts argued, the petitioners had not filed enough signatures to
     confer jurisdiction on the Board.
¶4       On January 10, 2011, the Board conducted a hearing on the motion to dismiss. The
     petitioners’ attorney made an offer of proof that all of the people who circulated the petition
     would testify that all the people who had signed the petition were registered voters who
     resided in the petitioning territory and had given their valid signatures. Further, all the people
     who had circulated the petition had sworn and attested to a circulator’s oath in the presence
     of a notary public. One of the Board members stated:
         “I don’t understand why we don’t trust the circulator, the circulator’s signature for all of
         the names on the sheet. And so, just compare the circulators’ signatures that the Notary
         Public has attested to.”
     In response, the Districts’ attorneys argued that, under the applicable statute, it did not matter
     what the circulators would testify to; what mattered was whether the voters’ purported
     signatures on the petition matched their official signatures with the Du Page County election
     authority. At the close of the hearing, the Board denied the motion to dismiss. The Board
     explained that it had “considered the challenged signatures and determined that there were
     enough valid signatures contained within the Petition to meet the jurisdictional requirements”
     of the School Code.
¶5       On June 3, 2011, the Board entered an order granting the petition for detachment. The
     Districts thereafter filed a timely complaint for administrative review in the circuit court of
     Du Page County. On April 6, 2012, the circuit court reversed the Board’s order. The
     petitioners appeal from that order.

¶6                                         ANALYSIS
¶7       The Districts argue that 97 of the signatures on the petition did not match the verified
     voter registration signatures on file at the Du Page County Election Commission. If those 97
     signatures are removed, only 159 remain, which is insufficient for the petition to proceed.
¶8       Section 7-1(a) of the School Code provides that two-thirds of the registered voters in any
     territory to be detached must sign the underlying petition. 105 ILCS 5/7-1(a) (West 2010).
     Each signature contained on the petition “shall match the official signature and address of
     the registered voters as recorded in the office of the election authority having jurisdiction
     over the county.” Id. The number of signatures called for by the statute is a jurisdictional
     requirement for detachment. Board of Education of Community High School District 94 v.
     Regional Board of School Trustees, 242 Ill. App. 3d 229, 237-39 (1993).


                                                -3-
¶9         According to the petition, there were 362 registered voters residing in the proposed
       detachment territory at the time the detachment petition was filed. Thus, in order to comply
       with section 7-1(a) of the School Code, the petition needed to be supported by the signatures
       of 242 registered voters.1 The petition contained 256 signatures.
¶ 10       “The fundamental principle of statutory construction is to ascertain and give effect to the
       intention of the legislature by giving the language of the statute its plain and ordinary
       meaning.” Board of Education of Chenoa Community Unit School District No. 9 v. Regional
       Board of School Trustees, 266 Ill. App. 3d 461, 465 (1994). “The sections of the School
       Code are in pari materia, and they must be construed with reference to one another in order
       to give harmonious meaning to the act as a whole.” Maiter v. Chicago Board of Education,
       82 Ill. 2d 373, 389 (1980).
¶ 11       The term “shall” typically indicates a mandatory rather than a directory provision. Schultz
       v. Performance Lighting, Inc., 2013 IL App (2d) 120405, ¶ 13. A mandatory provision does
       not always require strict compliance and might be satisfied through substantial compliance.
       Id. Strict compliance will be required if the term “shall” is accompanied by some sort of
       penalty or consequence. Id. ¶ 14. Where the term is not accompanied by some sort of penalty
       or consequence, substantial compliance is sufficient. Id. Our courts have interpreted section
       7-1 of the School Code to require only substantial compliance. See Ambrose v. Thornton
       Township School Trustees, 274 Ill. App. 3d 676, 684 (1995). The term “match” is defined
       as a “thing equal or similar to another.” www.merriam-webster.com/dictionary/match (last
       visited Feb. 28, 2013).
¶ 12       The issue thus becomes whether the signatures on the petition substantially complied
       with the statutory mandate that they match the signatures on the voter registration cards. In
       finding that the signatures matched, the Board necessarily determined that there was
       substantial compliance.
¶ 13       In reviewing the Board’s decision, the parties disagree as to the proper standard of
       review. The petitioners argue that the Board’s finding as to the validity of the signatures is
       no different from any other finding that the Board makes; thus, its decision is entitled to
       deference and should be reversed only if against the manifest weight of the evidence. See
       Board of Education of Marquardt School District No. 15 v. Regional Board of School
       Trustees, 2012 IL App (2d) 110360, ¶ 20 (factual determinations by an administrative agency
       are held to be prima facie true and correct and will stand unless contrary to the manifest
       weight of the evidence). Relying on Addison Insurance Co. v. Fay, 232 Ill. 2d 446, 453
       (2009), the Districts insist that the standard of review should be de novo because this court
       can review as well as the Board whether the signatures on the detachment petition match the
       signatures on the verified registration signature forms.
¶ 14       In Fay, at issue was what standard of review the court should employ in reviewing certain
       factual findings that the trial court had made. Id. at 451. The supreme court stated:
                “In this case, the trial court heard no live testimony. Both parties acknowledged at

              1
              Two-thirds of 362 is 241.33. Thus, the petition needed to have at least 242 signatures to
       comply with the statute.

                                                 -4-
           oral argument that all testimony was submitted by admitting discovery depositions into
           evidence. The trial court was not required to gauge the demeanor and credibility of
           witnesses. [Citation.] Instead, the trial court made factual findings based upon the exact
           record presented to both the appellate court and to this court. Without having heard live
           testimony, the trial court was in no superior position than any reviewing court to make
           findings, and so a more deferential standard of review is not warranted. Thus, although
           this court has not done so recently, we reiterate that where the evidence before a trial
           court consists of depositions, transcripts, or evidence otherwise documentary in nature,
           a reviewing court is not bound by the trial court’s findings and may review the record de
           novo.” Id. at 453.
       Here, the Board’s decision as to the validity of the signatures was not based on any live
       testimony but rather was based on the exact record that has been presented to this court.
       Thus, it is proper for this court to employ a de novo standard of review. See id.; see also
       Ambrose, 274 Ill. App. 3d at 681 (a reviewing court may evaluate de novo documentary
       evidence presented in an administrative proceeding).
¶ 15       In so ruling, we find the petitioners’ reliance on Hoxha v. LaSalle National Bank, 365 Ill.
       App. 3d 80, 85 (2006), to be misplaced. In Hoxha, at issue was whether the decedent had
       signed a document that provided for the sale of certain property to the plaintiffs upon her
       death. The plaintiffs presented the testimony of a forensic document examiner who testified
       that the signature on the document was the decedent’s. There was also evidence that,
       although the document had been notarized, the notary had backdated the document. Further,
       the executor of the decedent’s estate testified that, although she had been the decedent’s
       friend for over 25 years, she was not aware of the document until the plaintiffs sent it to her
       after the decedent’s death. At the close of the trial, the trial court determined that the
       plaintiffs had failed to prove that the decedent had executed the document. The reviewing
       court affirmed, explaining that the trial court’s determination that the signature at issue was
       not authentic was not against the manifest weight of the evidence in light of the suspicious
       circumstances of the case. Id. The reviewing court further stated that “[t]he trial court, as
       finder of fact, had the right to make its own handwriting sample comparisons when deciding
       whether the signature was authentic, expert opinion or not.” Id. As “the trial court had more
       than comparisons; it had circumstances that led it to the conclusion [that the plaintiffs] were
       not worthy of belief,” the reviewing court would not disturb its decision. Id. Thus, as live
       testimony was at issue in Hoxha, that case is not applicable to the case before us.2
¶ 16       We therefore turn to a consideration of the signatures that the petitioners submitted in
       support of their detachment petition. We note that there is a dearth of Illinois law on the
       subject of how such signatures should be analyzed. However, in considering existing Illinois
       law as well as foreign authorities, certain standards emerge. Substantial compliance will be


               2
                We note that either party could have sought to have the people who purportedly signed the
       petitions testify that the signatures appearing on the petition were in fact (or were not in fact) their
       signatures. If there had been such testimony, we would necessarily defer to the Board’s credibility
       determinations and employ a manifest-weight-of-the-evidence standard of review.

                                                    -5-
       found if the signature transposes the first name and middle initial (Board of Education of
       Wapella Community Unit School District No. 5 v. Regional Board of School Trustees, 247
       Ill. App. 3d 555, 560 (1993)), if the middle initial is omitted (People ex rel. Owen v. Dunn,
       247 Ill. 410, 413 (1910)), if a suffix, such as Junior, is omitted (Morton v. State Officers
       Electoral Board, 311 Ill. App. 3d 982, 985 (2000)), or if a common shortened version of a
       first name (such as Ray) is used instead of the full first name (such as Raymond) (Bonardo
       v. People, 182 Ill. 411, 424 (1899); In re Nomination Petition of Gales, 54 A.3d 855, 859
       (Pa. 2012)). Substantial compliance will not be found if one uses an initial for a first or last
       name. In re Nomination Petition of Flaherty, 770 A.2d 327, 332 (Pa. 2001). Similarly, if
       using an initial instead of a full first name is not substantial compliance, then omitting a first
       or last name completely is not substantial compliance. See id. Further, substantial compliance
       will not be found if the signature is printed rather than in cursive as it appears on the
       corresponding registration form. State ex rel. Rogers v. Taft, 594 N.E.2d 576, 579 (Ohio
       1992).
¶ 17        Based on the above standards, the petitioners did not submit sufficient signatures to
       confer jurisdiction on the Board. Sixteen of the people signing the petition used initials for
       either their first names or both their first and last names instead of spelling out their first and
       last names as they did on their voter registration cards. Moreover, four of the signatures at
       issue, in contrast to the voter registration cards, did not give any first name at all. One of the
       people signing the petition wrote in cursive rather than printing as she did on her voter
       registration card. Thus, these 21 signatures must be subtracted from the 256 that the
       petitioners submitted, which means that the petitioners submitted only 235 valid signatures.
       As this was less than the statutory minimum (242) to confer jurisdiction on the Board, we
       need not consider the other signatures that the Districts complain of on appeal. Accordingly,
       the circuit court properly reversed the Board’s decision granting the petitioners the relief they
       sought.
¶ 18        In so ruling, we note this court’s disagreement with some of the analysis set forth in
       Ambrose. In Ambrose, at issue was whether the signature sheets that were submitted in favor
       of a detachment petition were insufficient because the addresses listed on the signature sheets
       did not perfectly match the addresses listed on the signers’ official voter registrations cards.
       Ambrose, 274 Ill. App. 3d at 683. Specifically, the addresses at issue omitted such words as
       “avenue,” “street,” and “road.” Id. The Ambrose court determined that the word “match” in
       section 7-1 meant “that the identity of the registered voter must be capable of being
       determined.” Id. at 684. Based on this interpretation of section 7-1, the Ambrose court
       concluded that the signatures at issue did not have to be stricken, because the discrepancies
       between the signature sheets and the official registration cards were minor and it was
       possible to determine whether there was a “match” so that the identities of the signers could
       be ascertained. Id.
¶ 19        We do not disagree with the result in Ambrose as it is apparent that the addresses in
       dispute in that case were in substantial compliance with section 7-1. However, we believe
       that the Ambrose court’s definition of the term “match” is too narrow, in that this definition
       does not promote the principle that signature requirements are incorporated into various
       statutes so as to deter fraud and to protect the integrity of the political process. See DeFabio

                                                  -6-
       v. Gummersheimer, 192 Ill. 2d 63, 68-69 (2000). In DeFabio, an election judge failed to
       comply with the statute and write his initials on ballots that had been cast in a particular
       precinct. The circuit court invalidated all of the ballots that had not been properly initialed
       and the supreme court subsequently affirmed, explaining:
            “ ‘As our statute makes it absolutely necessary that every ballot shall bear the official
            endorsement in the manner aforesaid, we must hold that the election in this case was
            void, although there is no evidence in the record that discloses any fraud or intended
            fraud upon the part of the election judges. We think it would be a very dangerous rule to
            establish that the election judges may disregard the plain provisions of this statute, and
            thereby defeat the intention of the law to prevent actual frauds from being committed in
            elections and to disarm the constituted authorities of the efficient means provided by the
            statute for detecting such frauds. Such salutary laws should not be repealed, in effect, by
            the action of election judges simply because their mistakes are innocent or because an
            honest voter may lose his vote by holding such mistakes fatal. It is more preferable that
            a voter should lose his vote by the innocent action of the judges and by his own neglect
            to see it that he votes a ballot properly endorsed by a judge, than to open the doors to
            wholesale fraud and corruption. Every voter is presumed to know the law, and by proper
            care on his part he can know, and should know, that the ballot delivered to him is
            properly endorsed by one of the election judges with his own initials.’ ” Id. (quoting
            Laird v. Williams, 281 Ill. 233, 241-42 (1917)).
¶ 20        Here, as stated above, the plain language of section 7-1 provides that the signature in the
       petition shall match the official signature on file. Not only is this to ensure that the identity
       of the registered voter can be determined, it is also to ensure that the doors to fraud and
       deceit are not opened. See id. As the petitioners failed to file the requisite signatures, the
       Board did not have jurisdiction to consider their petition. To hold otherwise would thwart
       the clear purposes of the statute. Accordingly, the circuit court properly reversed the Board’s
       decision granting the petitioners the relief they sought.
¶ 21        In so ruling, we reject Justice Birkett’s assertion that the circulators’ proffered testimony
       was sufficient to establish the validity of the signatures in question. Initially, we disagree
       with his determination that, by not objecting to the petitioners’ offer of proof that the
       circulators would testify that the signatures they had collected were authentic, the Districts
       somehow “stipulated” that the petitioners had submitted enough valid signatures. In making
       this argument, Justice Birkett relies extensively on criminal law authority. Such authority has
       limited relevance in the civil dispute before us. See Board of Education of Indian Prairie
       School District No. 204 v. Du Page County Election Comm’n, 341 Ill. App. 3d 327, 334
       (2003) (criminal liability and civil liability are very different things as criminal defendants
       are typically provided more protection than civil defendants). Further, to the extent that such
       authority is applicable, it is clear that an offer of proof is not equivalent to a stipulation.
       People v. Williams, 329 Ill. App. 3d 846, 856 (2002).
¶ 22        Most importantly, even if the Districts somehow stipulated what the circulators would
       have testified to, that testimony would not have been sufficient to establish that the signatures
       at issue were valid. The circulators could testify only that the people who signed the petition
       represented that they were eligible to sign the petition. The circulators could not testify that

                                                  -7-
       a person signing the petition was indeed the person he or she claimed to be. To find
       otherwise would open the doors to fraud and deceit. See DeFabio, 192 Ill. 2d at 68-69. It
       would also render the signature requirement of section 7-1(a) meaningless as a circulator’s
       testimony could trump the fact that a signature on a petition bore no resemblance to the
       voter’s official signature. This court, of course, must not interpret any statutory provision as
       meaningless. See Madison Two Associates v. Pappas, 227 Ill. 2d 474, 493 (2008) (Illinois
       courts must construe statutes so that no part is rendered a nullity).
¶ 23       Finally, I note that I do not disagree with anything that Justice Hutchinson states in her
       special concurrence. However, as there were not enough valid signatures to confer
       jurisdiction on the Board, this court may not address any of the other issues that the Districts
       raise. See People v. White, 2011 IL 109689, ¶ 153 (the appellate court should not engage in
       an analysis of issues that are unnecessary to its resolution of the appeal).

¶ 24                                   CONCLUSION
¶ 25       For the foregoing reasons, the judgment of the circuit court of Du Page County is
       affirmed.

¶ 26       Affirmed.

¶ 27       JUSTICE HUTCHINSON, specially concurring.
¶ 28       I agree with Justice Schostok that the petitioners failed to submit enough valid signatures
       to confer jurisdiction on the Board. Even if enough signatures had been submitted, however,
       I note that the trial court correctly determined that the petition for detachment was without
       merit. This conclusion becomes inescapable once the applicable law and the evidence in this
       case are considered.
¶ 29       School district boundary changes are governed by section 7-1 et seq. of the School Code
       (105 ILCS 5/7-1 et seq. (West 2010)). Section 7-6(i) of the School Code provides that, at a
       hearing on a petition for detachment and annexation, the regional board of school trustees:
           “shall hear evidence as to the school needs and conditions of the territory in the area
           within and adjacent thereto and as to the ability of the districts affected to meet the
           standards of recognition as prescribed by the State Board of Education, and shall take
           into consideration the division of funds and assets which will result from the change of
           boundaries and shall determine whether it is in the best interests of the schools of the area
           and the educational welfare of the pupils that such change in boundaries be granted.” 105
           ILCS 5/7-6(i) (West 2010).
¶ 30       The parties seeking annexation and detachment have the burden of proving that “the
       overall benefit to the annexing district and the detachment area clearly outweighs the
       resulting detriment to the losing district and the surrounding community as a whole.” Carver
       v. Bond/Fayette/Effingham Regional Board of School Trustees, 146 Ill. 2d 347, 356 (1992).
       Petitioners must prove their case by a preponderance of the evidence. See 5 ILCS 100/10-15
       (West 2010). The party bearing the burden of proof retains throughout the proceedings the

                                                 -8-
       burden of persuasion as to the facts underlying its claim. Ambrose v. Thornton Township
       School Trustees, 274 Ill. App. 3d 676, 680 (1995). The party also bears initially the burden
       of production, which it satisfies by presenting sufficient evidence on each element of its
       cause of action to establish a prima facie case. Ambrose, 274 Ill. App. 3d at 680. A prima
       facie case is established by evidence that would enable the trier of fact to find each element
       of the cause of action more probably true than not. Anderson v. Department of Public
       Property, 140 Ill. App. 3d 772, 778 (1986). If the opposing party produces no evidence that
       contradicts or impeaches this evidence, the trier of fact must rule for the burdened party.
       Anderson, 140 Ill. App. 3d at 778.
¶ 31        The regional board of school trustees’ decision on a petition for detachment and
       annexation is an administrative decision for purposes of the Administrative Review Law
       (735 ILCS 5/3-101 et seq. (West 2010)). A reviewing court considers the factual findings of
       an administrative agency to be prima facie true and correct. 735 ILCS 5/3-110 (West 2010).
       The reversal of an administrative agency’s factual finding is warranted only where the
       finding is against the manifest weight of the evidence, i.e., it is clearly evident that the agency
       should have reached the opposite conclusion. City of Freeport v. Illinois State Labor
       Relations Board, 135 Ill. 2d 499, 507 (1990); Pochopien v. Regional Board of School
       Trustees of the Lake County Educational Service Region, 322 Ill. App. 3d 185, 193 (2001).
       When we review an administrative order that involves mixed questions of fact and law, the
       proper standard of review is “clearly erroneous.” City of Belvidere v. Illinois State Labor
       Relations Board, 181 Ill. 2d 191, 205 (1998). Decisions of an administrative agency on
       questions of law, such as the interpretation of a statute, are reviewed de novo. City of
       Freeport, 135 Ill. 2d at 507.
¶ 32        In applying the “benefit/detriment test,” regional boards and the courts reviewing their
       actions should consider the following factors: (1) the differences between school facilities
       and curricula; (2) the distances from the petitioners’ homes to the respective schools; (3) the
       effect detachment would have on the ability of either district to meet the state’s standards of
       recognition; (4) the impact the proposed boundary change will have on the tax revenues of
       both districts; and (5) whether a detaching district will remain financially healthy and able
       to meet state standards of recognition. Carver, 146 Ill. 2d at 356; Dukett v. Regional Board
       of School Trustees, 342 Ill. App. 3d 635, 641 (2003). The mere absence of substantial
       detriment to either district is not sufficient to support a petition for detachment and
       annexation. Carver, 146 Ill. 2d at 358. However, petitioners need not demonstrate a
       particular benefit to the annexing district as long as the overall benefit to the annexing
       district and the detachment area considered together outweighs the resulting detriment to the
       losing district and the surrounding community as a whole. Carver, 146 Ill. 2d at 358 (citing
       Board of Education of Golf School District No. 67 v. Regional Board of School Trustees, 89
       Ill. 2d 392, 400-01 (1982)). In the absence of substantial detriment to either district, some
       benefit to the educational welfare of the students in the detachment area is sufficient to
       warrant the granting of a petition for detachment. Carver, 146 Ill. 2d at 358.
¶ 33        The Carver court offered some advice regarding the balancing test and the relevant
       factors. The loss of revenue is not a determinative factor in detachment proceedings and
       alone will not prevent a boundary change if the district subject to detachment is not levying

                                                  -9-
       at the maximum tax rate. Carver, 146 Ill. 2d at 356-57. Although financial loss to the
       detaching district is not irrelevant, it cannot serve as the basis for a denial of detachment
       unless it is serious. Carver, 146 Ill. 2d at 357.
¶ 34        Educational welfare is broadly interpreted. Carver, 146 Ill. 2d at 359. Students’
       educational welfare is bettered not just through improved educational programs or facilities.
       Carver, 146 Ill. 2d at 359-60. Improvement may occur by way of a shortened distance
       between students’ homes and their school. Carver, 146 Ill. 2d at 359-60; see Pochopien, 322
       Ill. App. 3d at 194 (citing examples of educational welfare).
¶ 35        In addition to the factors set forth above, courts may consider the “whole child” and
       “community of interest” factors. Carver, 146 Ill. 2d at 356. These factors examine “the
       identification of the petitioning territory with the district to which annexation is sought and
       the corresponding likelihood of participation in school and extracurricular activities.”
       Carver, 146 Ill. 2d at 356.
¶ 36        I turn to a consideration of each of the Carver factors.

¶ 37        DIFFERENCES BETWEEN SCHOOL FACILITIES AND CURRICULA
¶ 38       Carolyn Shield, an expert witness on school curriculum, testified that she had compared
       the curricula of Willowbrook High School (District 88) and Hinsdale Central High School
       (District 86). She concluded that the curricula in both schools were “substantially the same,”
       although the test scores in District 86 were higher than those in District 88.
¶ 39       Ann Scott, one of the petitioners, testified that she had 10 years’ experience in
       developing youth programs and curricula. Relying on the same documents that Shields had,
       Scott determined that District 86 offered 26% more advanced placement and honors courses
       and 31% more total courses than District 88.
¶ 40       No expert testimony regarding the difference in curriculum between Districts 48 and 53
       was presented. There was evidence that District 53 had better standardized test scores than
       District 48. The petitioners extrapolate that District 53 must be better than District 48
       because “there is nothing else in the Record to explain the test score differentials between
       children in the two Districts other than the method of instruction and the quality of the
       teaching staff.” To this point, Districts 48 and 88 respond that there was no evidence in the
       record to demonstrate that the differences in the test scores will provide any educational
       benefit to the students.
¶ 41       District 88 further argues that there was evidence (the testimony of Darryl Thompson)
       that many of the students at Hinsdale Central have their education supplemented by private
       tutors, which undoubtedly leads to greater academic success and higher school test scores.
       Further, District 88 had 31% of its students identified as low income in comparison to 4%
       at Hinsdale. At District 88, 3.5% of the students were identified as having English as a
       second language while 0.9% had that identification at Hinsdale. At District 88, there was a
       7.9% mobility rate (students who would transfer in or out of school) while the mobility rate
       at Hinsdale was only 3.2%. These factors demonstrate that there are more socioeconomically
       disadvantaged students at District 88 than Hinsdale, as well as more students who enter or
       leave the school after freshman year.

                                                -10-
¶ 42       In its findings the Board found that “the evidence showed that if the Petition was granted,
       the facilities of the affected districts would be substantially the same, and that the curriculum
       would be substantially the same.” Such a finding cannot be said to be against the manifest
       weight of the evidence. Such a finding would also weigh against granting the detachment
       petition.

¶ 43        DISTANCE FROM PROPOSED DETACHMENT AREA TO SCHOOLS
¶ 44       The evidence showed that the distances from the detachment area to the schools in
       District 48 were somewhat similar to the distance to the Butler school. However, the distance
       from the detachment area to Hinsdale Central High School is considerably longer than it is
       to Willowbrook High School. According to a school bus driver (Patricia Wudi), the travel
       from the area to Willowbrook High is between 14 and 15 miles and takes 27 to 33 minutes
       (including bus stops). If she did not make any bus stops and drove directly to Willowbrook
       High from the area, the trip would be about 6½ miles and would take her 12 to 14 minutes.
       If she drove straight to Hinsdale Central High School, it would take her approximately 27
       minutes. Given her experience in planning and driving bus routes, she thought that, because
       of the cost, it would be highly doubtful that a bus to Hinsdale Central High School would be
       dedicated solely to the children of the detachment area. She testified that, if regular bus stops
       were made, it would take much longer than 27 minutes to reach Hinsdale Central High
       School.
¶ 45       Further, according to the school bus driver, the route to Hinsdale Central has significantly
       more safety hazards than the route to Willowbrook High School, including several major
       intersections, exits from the expressway, and rough railroad crossings. The route to
       Willowbrook High School has minimal exposure to major highways, no railroad crossings,
       and far fewer safety obstacles than the route to Hinsdale Central. The regional
       superintendent’s report stated that “new and young drivers will be driving farther distances
       for those times bus transportation is not provided for after school sports and activities.”
¶ 46       The Board found that “issues such as distance of the petitioning territory to all of the
       schools and school bus availability to be relatively equal in terms of any effect on the
       districts.” This finding was against the manifest weight of the evidence. Wudi’s testimony
       clearly indicated that Hinsdale Central High School was approximately twice as far away
       from the Timber Trails subdivision as Willowbrook High School was. This factor weighs
       against detachment.

¶ 47        EFFECT BOUNDARY CHANGE WOULD HAVE ON TAX REVENUE
¶ 48       District 48 presented evidence that it is having financial struggles. For the 2011-12 fiscal
       year, it was projecting a $209,000 deficit, even without the detachment. District 48 is at
       maximum tax rates (under the property tax extension limitation law) and has a history of five
       failed referendums to increase its tax rates. If the detachment petition were approved, using
       the calculations of the petitioners’ witness, Jim Scott, the detachment would present a loss
       of at least $442,519 annually in tax revenues. If District 48 were to lose that much revenue,
       it would have to cut special services for low income people as well as services for its gifted

                                                 -11-
       program.
¶ 49       District 88 would lose approximately $614,503 if the detachment petition were granted.
       District 88 pointed out that, the year before the detachment hearing, it had reduced its
       teaching staff by 30, reduced the supplies that it was purchasing, reduced travel expenses,
       reduced contractual obligations with outside vendors, and reduced the number of custodians,
       clerical staff, and office assistants in order to save approximately $3 million. District 88
       argued that it was already operating on a severely lean budget; any future cuts will be to
       teachers.
¶ 50       The Board found that the “loss of tax revenue to the detaching districts was minimal
       when compared to the schools’ overall budgets.” (The record reveals that the loss of tax
       revenue at issue made up about 2% of District 48 and District 88’s respective budgets.) The
       Board further stated that it had
           “considered the credibility of the financial testimony and evidence presented by the
           objecting school districts and found that evidence to be flawed, presenting a skewed
           calculation of the possible financial loss to the districts. [We] found that the explanation
           for these inaccuracies was less than sufficient to support the objectors’ claim of dire
           consequences if the Petition was granted.”
¶ 51       The loss of tax revenue must be considered in the context of the detaching district’s tax
       rates; if the district is levying the maximum rates and thus cannot increase its revenue, the
       detachment might be unduly severe. Richmond v. County Board of School Trustees, 93 Ill.
       App. 2d 142, 145 (1968). A substantial reduction in tax revenue to the detaching district,
       with a corresponding adverse financial impact, can represent a significant reason to reject a
       detachment petition. Oakdale Community Consolidated School District No. 1 v. County
       Board of School Trustees, 12 Ill. 2d 190, 193 (1957).
¶ 52       The Board’s decision on this point was against the manifest weight of the evidence. Even
       if District 48 overstated how much money it would lose and its overall poor financial
       condition (there is no allegation that District 88 overstated its poor financial condition), the
       facts remain that both Districts 48 and 88 would lose a significant amount of money (at least
       $442,519 for District 48 and $614,503 for District 88) at a time when both were struggling
       financially. This factor weighed against detachment. See Oakdale, 12 Ill. 2d at 193;
       Richmond, 93 Ill. App. 2d at 145.

¶ 53             ABILITY TO MEET STATE STANDARDS OF RECOGNITION
¶ 54         The Board found that “the evidence showed that the effect of the detachment would have
       little impact on the ability to meet state standards of recognition.” District 88 does not
       specifically refute this finding. District 48 argues that, in light of its recent budgetary cuts,
       if it had to make additional cuts due to the detachment petition, it would have a difficult time
       in the future meeting state standards. District 48 raises a seemingly valid concern; at the
       least, it would mean that this factor weighs against detachment.

¶ 55             WHOLE CHILD AND COMMUNITY INTEREST FACTORS


                                                 -12-
¶ 56       The Timber Trails subdivision is in an isolated area. All of the students in the subdivision
       go to the same school system. From the testimony at the hearing, it could be deduced that the
       residents do not have a lot of interaction with Oak Brook (the area where Districts 48 and 88
       are) or the Hinsdale area, where the students would attend if the detachment petition were
       granted. Kelly Schmidtke, the only affected student to testify, stated that her friends and
       community are tied to Districts 48 and 88. She further testified that the majority of her
       friends are from Villa Park. She believed that this was because there are not a lot of school-
       aged children in the Timber Trails area and most of the school-aged children do not go to
       public school with her.
¶ 57       The Board found:
           “[I]n considering evidence related to the community interest factors, the community
           cohesiveness of the Petitioners with the Oakbrook area and the ability to connect families
           and children with the area they live in, participate in carpooling with neighbors, library
           and park district use, and other facilities they use was a strongly considered factor in
           favor of granting the Petition.”
¶ 58       The “whole child” factor recognizes that extracurricular participation in social, religious,
       and commercial activities is important in a child’s development as a beneficial supplement
       to the child’s academic involvement. Golf, 89 Ill. 2d at 398. If a child attends school in his
       or her natural community, it enhances not only his or her educational opportunity but
       encourages his or her participation in social and other extracurricular activities that figure
       importantly in the “whole child” idea. Golf, 89 Ill. 2d at 397. The “community of interest”
       factor looks at whether the petitioning area is identified with the school district and the
       community to which annexation is requested. Golf, 89 Ill. 2d at 397-98. This factor figures
       importantly with the “whole child” concept in determining the benefits and detriments to the
       school districts involved in a section 7-6 detachment petition. Pontiac Township High School
       District No. 90 v. Regional Board of School Trustees, 183 Ill. App. 3d 885, 890 (1989). It
       is also appropriate to consider the personal preferences or convenience of the petitioning
       parents and their children; however, more than the personal preferences on the part of the
       petitioners is required for a change in school district boundaries. Board of Education of St.
       Charles Community Unit School District No. 303 v. Regional Board of School Trustees of
       the Kane County Educational Service Region, 261 Ill. App. 3d 348, 364 (1994).
¶ 59       Here, regardless of whether the detachment petition were granted, the residents of Timber
       Trails would continue to live in an isolated subdivision. Their connections to the new school
       system community would not be that different from those with their existing school system
       community. Most likely, their connections to the new school system community would be
       weaker since it is farther away than the existing school system community. As such, since
       these factors show no improvement over the status quo, they do not weigh in favor of
       detachment.

¶ 60                     CONSIDERATION OF FUTURE CHILDREN
¶ 61      In its findings, the Board stated:
          “[I]f the Petition was not granted, it would negatively impact future children in the

                                                -13-
            neighborhood by sending them to different schools than their neighbors and that some
            neighborhood children could join the same T-ball team or participate in other library and
            park district programs as their neighbors because of the school district separation.”
¶ 62        In reversing the Board’s decision, the circuit court specifically stated that the Board erred
       in considering the impact on future children over the children who were presently living in
       the proposed detachment area.
¶ 63        Each detachment case should be determined on the basis of the facts and the record
       presented as opposed to speculative observations. Wheeler v. County Board of School
       Trustees, 62 Ill. App. 2d 467, 476 (1965). The effect of the detachment petition on children
       currently attending school should be considered over the possible impact on future children.
       Fixmer v. Regional Board of School Trustees, 146 Ill. App. 3d 660, 665-66 (1986); see also
       Phillips v. Special Hearing Board, 154 Ill. App. 3d 799, 807 (1986) (the preferences of the
       most directly impacted persons should be strongly considered).
¶ 64        Here, the vast majority of people who were sending their children to public school, or
       who themselves were public school students, testified against the detachment petition.3 Karen
       Schmidtke testified that she had a son attending Salt Creek elementary school and that
       requiring him to change schools would adversely affect him. Kelly Schmidtke testified that
       she was attending Willowbrook High School and that it would be very difficult for her to
       switch schools. Diana Kaye testified that her son was extremely depressed over the thought
       of having to switch schools and that she believed a switch would be devastating to him. John
       Lapinski testified that it would not be in his children’s best interests to be removed from the
       only school system that they have ever known.
¶ 65        As such, even if future students would arguably benefit from changing school districts,
       it is clear that such a change would negatively impact current students. Thus, this factor
       weighs against detachment. See Dukett v. Regional Board of School Trustees, 342 Ill. App.
       3d 635, 642 (2003) (the benefit of maintaining the same educational setting for children is
       considerable as disrupting children’s lifestyles would not serve to benefit anyone).

¶ 66                            SUMMARY OF CARVER FACTORS
¶ 67       Most, if not all, of the relevant factors indicated that the detachment petition should not
       be granted. The Board’s decision to grant the petition was therefore against the manifest
       weight of the evidence.

¶ 68                     CONSIDERATION OF IMPROPER EVIDENCE
¶ 69       I also note that the Districts complain that, at the hearing on the detachment petition, the


               3
                Only two parents of public school students testified in favor of detachment: Mary Olszewski
       and Robert Ludwiak. However, Olszewski testified that she was not unhappy with Salt Creek schools
       and had no concerns with the district. Ludwiak testified that he thought Hinsdale was more interested
       in working with parents, but he had never been to the Willowbrook High School and had no
       knowledge concerning its curriculum offerings.

                                                  -14-
       Board allowed 27 people to “testify” during public comment without being sworn under oath
       or subject to cross-examination. Some of the people who “testified” had signed the
       detachment petition and therefore were actual parties to the proceeding. The Districts
       acknowledge that the Board stated on the record that it did not consider the comments at
       issue. However, as the comments were “pervasive,” the Districts contend that it was “human
       nature to recall and process the statements made at the beginning of each hearing session.”
       Thus, as it was impossible for the Board not to consider all the prejudicial evidence that was
       presented at the hearing, the Districts insist that the Board’s consideration of improper
       evidence is another basis to reverse its decision.
¶ 70        Fundamental due process principles apply to administrative hearings. Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 92 (1992). When reviewing
       an administrative order, the court has a duty to examine the procedural methods employed
       at the administrative hearing, to ensure that a fair and impartial procedure was used.
       Abrahamson, 153 Ill. 2d at 92-93. “A fair hearing before an administrative agency includes
       the opportunity to be heard, the right to cross-examine witnesses, and impartiality in ruling
       upon the evidence.” Abrahamson, 153 Ill. 2d at 95.
¶ 71        “It is fundamental that a decision pursuant to an administrative hearing must be based
       upon testimony and other evidence received at the hearing and that a conclusion influenced
       by extraneous considerations must be set aside.” Des Plaines Currency Exchange, Inc. v.
       Knight, 29 Ill. 2d 244, 247 (1963). Parties before an administrative body exercising quasi-
       judicial powers are entitled to have that body base its decision upon the facts disclosed by
       the evidence, and a failure of such body to acquaint itself with the facts as revealed by the
       evidence, if proved, is sufficient grounds to warrant setting aside its order. Knight, 29 Ill. 2d
       at 247-48.
¶ 72        Here, the extensive comments that the Board allowed during the public comment stage
       of the hearing were clearly improper. As “[t]he overarching objective of [an administrative
       hearing] should be to create a procedure that provides for and safeguards the due process
       rights of the interested parties” (People ex rel. Klaeren v. Village of Lisle, 202 Ill. 2d 164,
       188 (2002)), I encourage the Board to adopt a procedure that allows all substantive
       comments made at an evidentiary hearing to be subject to cross-examination.
¶ 73        For these reasons, I specially concur.

¶ 74       JUSTICE BIRKETT, specially concurring.
¶ 75       I agree with my colleagues that the order of the Board granting the petition for
       detachment must be reversed. However, I respectfully disagree with their finding that
       petitioners failed to file the requisite number of valid signatures to confer jurisdiction. The
       Board’s decision on the questioned signatures is a factual matter that does not permit a de
       novo assessment of the evidence. Having determined that the Board had jurisdiction, I would
       reach the merits and hold that the Board’s decision to grant the petition was against the
       manifest weight of the evidence.

¶ 76                             ADDITIONAL BACKGROUND

                                                 -15-
¶ 77        The Districts filed “Objections to and Motion to Dismiss Petition for Detachment and
       Annexation” in which they argued that 97 signatures on the petition “should be deemed
       invalid because the signer’s signature is not genuine when compared with his or her signature
       on file at the Commission.” (Emphasis added.) In their reply to the petitioners’ response, the
       Districts requested that the Board delegate the task of conducting “signature verification”
       to the Election Commission because the Commission has experience in comparing disputed
       signatures with “verified voter registration cards to determine authenticity of the disputed
       signatures.” (Emphases added.) The Districts also pointed out that this process of delegating
       the task to the Commission would save time and expense. The Districts maintained that, by
       providing the pages of the petition containing the questioned signatures, along with copies
       of the corresponding voter registration signatures, they had “provided evidence to rebut any
       presumption that the signatures on the petition are genuine.” (Emphasis added.) The Districts
       cited section 8-1501 of the Code of Civil Procedure for the proposition that “it is proper for
       the trier of fact to determine whether handwriting is genuine, without expert opinion, based
       upon proven and disputed handwriting samples.” See 735 ILCS 5/8-1501 (West 2010).
¶ 78        The “Committee of Ten” objected to the Districts’ proposal to delegate signature
       verification to the Election Commission. Citing to section 7-2.6 of the School Code (105
       ILCS 5/7-2.6 (West 2010)), the Committee of Ten requested a hearing on the Districts’
       motion before the Board.
¶ 79        On January 10, 2011, the Board conducted a hearing on the Districts’ motion to dismiss.
       The Districts indicated that they had no witnesses. The petitioners announced that they had
       14 witnesses. There was a discussion as to whether the Board would hear testimony. Board
       member Ms. Pollastrini indicated that the decision had been made to limit testimony and
       “basically” go on the briefs. Board member Mr. Whelan then called upon the attorney for the
       Committee of Ten, Mr. Stull, to make an offer of proof so the Board could determine if they
       wanted to accept it. Mr. Stull then provided an offer of proof that the 14 circulators would
       testify to the following:
                “We would have presented these circulators, who would have provided testimony this
            evening that they, in fact, were the circulators of these signature petitions that were
            attached to the packet in the orange-covered volume, Pages 1 through 90; that, in fact,
            they swore and attested to a circulator’s oath, in the presence of an Illinois Notary Public;
            that all of the individuals that signed those various sheets were, in fact, registered voters
            that resided in the petitioning territory; that all of the signatories signed in their presence;
            that all of those signatures were, in fact, valid; that they witnessed those signatures; and
            that they so attested as part of their notarial oath.
                That would be the sum and substance of their testimony, that all of the 256 signatures
            that were submitted were, in fact, valid.
                We would further offer testimony that the strike-through signatures, of which there
            are seven on the sheets–there are seven that are identified by a line striking them through
            ***; and that those seven signatures were not counted in the total 256, which can be
            verified simply by counting the number of valid signatures on the sheets numbered 1
            through 90. Further, we would not offer testimony of these witnesses.”


                                                  -16-
¶ 80        Board president Ms. Rogers then asked whether the Board wished to hear testimony
       regarding the signatures. Mr. Whelan then made a motion “that we accept the offer of proof
       as proffered.” Ms. Pollastrini seconded the motion. It was then explained by Mr. Whelan and
       the assistant State’s Attorney that accepting the offer of proof means that “we don’t hear
       witnesses” and “you’ll just, basically, take what Mr. Stull said here at face value.” Mr.
       Whelan then indicated that “[t]he only caveat that I would ask is the Chair to give the
       respondents the opportunity to respond to that, if they want, you know, in any form or
       fashion.” (Emphasis added.) The motion to accept the offer of proof was approved by
       unanimous vote. The Districts’ attorneys raised no objection to this procedure. Instead, Mr.
       Wilson, on behalf of District 48, simply argued that “there should not be witnesses at this
       type of hearing.” He argued that “it’s a fairly straightforward process–look and see if there
       is a match.” Mr. Boyle, on behalf of District 88, argued that “the School Code does not allow
       for the consideration of witness testimony.” Neither Mr. Wilson nor Mr. Boyle cited any case
       law in support of the contention that live testimony was not permissible on the question of
       whether signatures on the petition “match the official signature and address of the registered
       voters as recorded in the office of the election authority.” See 105 ILCS 5/7-1(a) (West
       2010). Mr. Wilson argued that “the testimony of the circulators really has no bearing in this
       particular proceeding.” He argued that “[i]f, when I sign a petition and I’m left-handed, if I
       decide to sign it right-handed and my signature doesn’t match the signature card, it’s not
       gonna [sic] be counted.”
¶ 81        Board member Ms. Scigousky asked why the Districts were “not trusting the circulators.”
       In response, Mr. Boyle stated that “[t]he School Code is straightforward. The School Code
       requirement doesn’t depend on any witness testimony. So, whether I trust the circulator or
       not is immaterial.” Mr. Whelan indicated that the Board would look at the signatures but
       would also consider the proffer made by Mr. Stull for “whatever consideration that it’s due.”
¶ 82        In response to the Districts’ arguments, Mr. Stull argued that the Districts had the burden
       to rebut the presumption of the validity of the signatures. He argued that the Districts
       provided “no evidence at all–no witness testimony.” Mr. Stull pointed out that signatures
       change over time and that “[s]ome of the registered voters have been registered voters for
       over 30 years.” Mr. Stull pointed out that the circulators’ testimony also would have
       described their review of the petition, which included striking out any signatures that were
       questionable. Mr. Stull argued that “[a]ll 256 of our signatures are valid.” Lastly, he argued
       that “[i]f there was a legitimate question raised by the Districts, why didn’t they contact a
       single signatory or a single circulator, if they had a question?”
¶ 83        In response to Mr. Stull’s argument, the Districts argued again that the Board did not
       need testimony and that the Board could make the decision simply by comparing the disputed
       signatures with the signatures on file with the Election Commission. Mr. Boyle also added
       that the notarized signatures on the petition were the signatures of only the circulators, not
       the people whose signatures “appear on that page of the petition.” Mr. Stull pointed out that
       the circulator’s oath disclosed the verification that the “signatures on this sheet were signed
       in my presence on the date indicated and are genuine.” Mr. Boyle added that the oath also
       included this sentence: “And to the best of my knowledge and belief, that the persons so
       signing were, at the time of signing the petition, registered voters residing in the petitioning

                                                -17-
       territory, based upon information obtained from the Election Commission of Du Page
       County.” After deliberating in closed session, the Board voted unanimously to deny the
       Districts’ motion to dismiss.

¶ 84                                           ANALYSIS
¶ 85        I disagree with my colleagues that our review of the Board’s decision regarding the
       requisite number of valid signatures is de novo. In Illinois, as in the majority of jurisdictions,
       the determination of genuineness/authenticity of handwriting and/or a signature is for the
       finder of fact. “Findings of fact are determinations from the evidence of a case, either by a
       court or an administrative agency, concerning facts averred by one party and denied by
       another.” (Internal quotation marks omitted.) Perez v. Illinois Department of Children &
       Family Services, 384 Ill. App. 3d 770, 774 (2008). In their pleadings before the Board, the
       Districts maintained that the Board could determine whether the signatures were “genuine”
       or “authentic” by comparing them to the signatures on file with the Election Commission.
       “An administrative agency’s findings and conclusions on questions of fact are deemed prima
       facie true and correct. In examining an administrative agency’s factual findings, a reviewing
       court does not weigh the evidence or substitute its judgment for that of the agency. Instead,
       a reviewing court is limited to ascertaining whether such findings are against the manifest
       weight of the evidence. An administrative agency’s factual determinations are against the
       manifest weight of the evidence if the opposite conclusion is clearly evident.” Cinkus v.
       Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).
¶ 86        The Districts were correct in arguing that the Board could make its own determination
       whether the signatures were genuine (or a match). The Districts were incorrect, however, in
       arguing that the Board could consider only the signatures. The Committee of Ten, on behalf
       of the petitioners, correctly pointed out that the Board had the authority to take testimony on
       the issue of authenticity/genuineness or “match.” There is nothing in the School Code that
       restricts the Board to simply comparing the questioned signatures to the voter signatures on
       file with the Election Commission, and the Districts have cited no authority to support such
       a restriction. District 48 cites Hoxha v. LaSalle National Bank, 365 Ill. App. 3d 80, 85
       (2006), for the proposition that “it is proper for the trier of fact to determine whether
       handwriting is genuine, without expert opinion, based upon a comparison of proven and
       disputed handwriting.” Likewise, District 88 cites Hoxha for the same proposition, but then
       cites Addison Insurance Co. v. Fay, 232 Ill. 2d 446 (2009), and argues that our review of the
       signatures is de novo because the evidence was documentary. Id. at 453. My colleagues agree
       with this argument and have concluded that, because a number of signers used only an initial
       for a first or last name instead of their full names as reflected on their voter registration cards,
       their signatures are invalid. The Districts did not make this particular argument before the
       Board or in their briefs before this court. Rather, their argument is simply that the signatures
       do not match. In their pleadings below, although the Districts maintained that 97 signatures
       were bad, they then listed 25 that, they said, clearly do not match.
¶ 87        Most states, including Illinois, have adopted evidentiary standards to guide trial courts
       in determining whether a writing is sufficiently authenticated. “A finding of authentication


                                                  -18-
       is merely a finding that there is sufficient evidence to justify presentation of the offered
       evidence to the trier of fact and does not preclude the opponent from contesting the
       genuineness of the writing after the basic authentication requirements are satisfied.” People
       v. Downin, 357 Ill. App. 3d 193, 202-03 (2005). Illinois Rule of Evidence 901(b)
       (Requirement of Authentication or Identification) provides a nonexhaustive list of methods
       of authentication, which include the following:
                 “(1) Testimony of Witness With Knowledge. Testimony that a matter is what it is
            claimed to be.
                 (2) Nonexpert Opinion on Handwriting. Nonexpert opinion as to the genuineness of
            handwriting, based upon familiarity not acquired for purposes of the litigation.
                 (3) Comparison by Trier or Expert Witness. Comparison by the trier of fact or by
            expert witnesses with specimens which have been authenticated.
                 (4) Distinctive Characteristics and the Like. Appearance, contents, substance, internal
            patterns, or other distinctive characteristics, taken in conjunction with circumstances.”
            Ill. R. Evid. 901(b) (eff. Jan. 1, 2011).
¶ 88        Illinois reviewing courts have historically held that the issue of authorship of a document
       is for the trier of fact to determine. Downin, 357 Ill. App. 3d at 203 (citing People v. Munoz,
       70 Ill. App. 3d 76, 86 (1979)). Further, when the issue of authorship is before the reviewing
       court, that issue has been reviewed under a manifest-weight-of-the-evidence standard. See
       Shelby Loan & Trust Co. v. Milligan, 372 Ill. 397, 408 (1939) (in a will contest where the
       evidence as to authenticity was conflicting, no reversal unless the verdict is contrary to the
       manifest weight of the evidence). In Krueger v. Dorr, 22 Ill. App. 2d 513 (1959), the
       appellate court held that the mere fact that evidence is conflicting in some respects does not
       mean that the findings are against the manifest weight of the evidence. The court in Dorr also
       observed that a notary public has the duty to ascertain the truth of the matters about which
       he or she is to certify. Also, “[p]arties act on the faith of that certificate, and public policy,
       the security of titles, and the peace of society require that in the absence of fraud and
       collusion it is entitled to full credit.” Id. at 528.
¶ 89        In Canter v. Cook County Officers Electoral Board, 170 Ill. App. 3d 364 (1988), the
       appellate court affirmed the decision of the trial court that upheld the board’s decision
       invalidating three sheets of petition signatures. The court said, “in an administrative review
       proceeding, it is not the function of either the trial court or the appellate court to reweigh the
       evidence or assess the credibility of the witnesses. [Citation.] Rather, the findings and
       decision of the electoral board will not be disturbed unless those findings are against the
       manifest weight of the evidence.” Id. at 368-69. The board in Canter found that on one of
       the sheets the signatures on “lines 18 through 25 appeared to be written in the same
       handwriting.” Id. at 367. On another sheet, the board found, “six names appeared twice, and
       lines 10 through 25 also appeared to be written in the same hand as that of Hamilton.” Id.
       Hamilton was the purported circulator of these sheets. He was subpoenaed to testify at the
       hearing but refused to do so, invoking the fifth amendment. The objectors in Canter called
       witnesses at the hearing. These witnesses were the purported signers, who testified that
       several of the signatures on the petition were not valid. Id. at 366. In Benjamin v. Board of


                                                 -19-
       Election Commissioners, 122 Ill. App. 3d 693 (1984), the appellate court stated that
       “[w]hether a person is a registered voter and whether he or she is registered at the residence
       address indicated on the nominating petition are both questions of fact.” Id. at 696. The court
       also commented that the petitioner did not “produce any affidavits from signatories nor did
       he call any witnesses to testify that they were registered voters in the 46th Ward and had
       signed his petition.” Id. at 695.
¶ 90       The Districts acknowledged before the Board, before the trial court, and before us that
       they made no independent effort to prove that any of the 97 signatures that they challenge are
       invalid because they do not match. The Districts did not hire an expert witness to express an
       opinion as to whether the questioned signatures were in the same handwriting as the
       signatures on the voter registration cards. According to the Districts, they effectively rebutted
       the presumption that the signatures were genuine by presenting the questioned signatures
       along with the voter registration cards for comparison. In my view, this is the type of
       “hypertechnical” argument that we should be reluctant to embrace in order to avoid the
       merits. It is clear from the Districts’ arguments before the Board that their objection had
       nothing to do with any contention that the signatures were not genuine. Rather, their
       arguments were simply that you can look only at the signatures, that even a voter’s own
       words cannot save a nonmatch.
¶ 91       Contrary to my colleagues’ conclusion, the petitioners presented unrebutted evidence
       from the 14 circulators by way of an offer of proof, which was accepted by the Board without
       objection from the Districts, that the signatures on the petition were genuine. Mr. Whelan
       made clear to everyone that, by accepting the offer of proof, the Board would consider this
       evidence as if the circulators testified. The Board has the authority to determine how it will
       receive evidence. 105 ILCS 5/7-2.6 (West 2010) (“The Hearing Board may administer oaths,
       determine the admissibility of evidence and issue subpoenas for the attendance of witnesses
       and subpoena duces tecum for the production of documents.”); see Board of Education of
       Community High School District No. 94 v. Regional Board of School Trustees, 242 Ill. App.
       3d 229, 234 (1993). It was made clear to the parties that the Board received in evidence and
       would consider the agreed testimony of the 14 circulators during its deliberations. The
       Districts did not object to this evidence at the time it was received and their failure to do so
       results in forfeiture. Prior to deliberations it was made clear again that the Board would
       consider the proffer. Illinois Rule of Evidence 901(b)(1) provides that testimony of a witness
       with knowledge is a proper method of authentication. Ill. R. Evid. 901(b)(1) (eff. Jan. 1,
       2011). My colleagues say in footnote 2, “[w]e note that either party could have sought to
       have the people who purportedly signed the petitions testify that the signatures appearing on
       the petition were in fact (or were not in fact) their signatures.” Supra ¶ 15 n.2. That is
       precisely what happened here. The Committee of Ten presented the testimony of the
       circulators by way of stipulation. While Mr. Whelan used the term “offer of proof” and stated
       that it would be accepted “as proffered” and would be considered, the Districts, by failing
       to object, stipulated to this evidence because to them it made no difference what the
       circulators said. A “stipulation” is an agreement between parties or their attorneys with
       respect to an issue before the court, and courts look with favor upon stipulations because they
       tend to promote dispositions of cases, simplifications of issues, and the saving of expense

                                                 -20-
       to litigants. People v. Woods, 214 Ill. 2d 455, 468-69 (2005). “A stipulation is conclusive as
       to all matters necessarily included in it ***.” (Internal quotation marks omitted.) Id. at 469.
       Here, there is no question that the Districts knew that the Board would consider the proposed
       testimony and they failed to object. Stipulation by silence will be found to exist in similar
       circumstances. See People v. Blankenship, 406 Ill. App. 3d 578, 597-98 (2010) (stipulation
       by silence to street-value fine). The Districts’ argument was not directed to the substance of
       the circulators’ testimony but rather to the legal effect. They mistakenly assumed that the
       Board could consider only the signatures themselves. As such, even if my colleagues’ de
       novo review argument is otherwise correct, since the Board’s determination was not based
       entirely on documentary evidence, we must “defer to the Board’s credibility determinations
       and employ a manifest-weight-of-the-evidence standard of review.” Supra ¶ 15 n.2. As
       District 48 points out in its statement of facts, “[t]he purported reasoning for this decision
       was set forth in the Regional Board’s January 25, 2011 order.” Paragraph 4 of that order
       reads:
                “That after hearing the arguments and receiving the evidence, the Board moved to
            enter into executive session to review the challenged signatures and deliberated in closed
            session to consider testimony and evidence pursuant to 5 ILCS 120/2(c)(4) of the Illinois
            Open Meetings Act.”
       The only testimony received was the stipulation to the circulators’ testimony.
¶ 92        I have no quarrel with my colleagues’ observation that an offer of proof is not equivalent
       to a stipulation. They cite People v. Williams, 329 Ill. App. 3d 846 (2002), for this
       proposition. In Williams there was an oral stipulation between defense counsel and the
       prosecutor. However, “[t]he police reports mentioned in the oral stipulation were not made
       a part of the common law record.” Id. at 856. The stipulation therefore lacked “clarity” and
       was “an inadequate substitute for impeachment testimony by the police.” Id. No such
       problem exists in this case. The stipulation was clear. The Districts did not contest the
       proposed testimony that formed the stipulation. Instead, they argued that the only thing that
       mattered was the side-by-side comparison to determine whether there was a “match.”
¶ 93        This court recently stated in People v. Valle, 405 Ill. App. 3d 46 (2010), that “the rule in
       Addison Insurance is inapplicable when, as here, the trial court has heard live testimony
       relating to a disputed issue of fact.” Id. at 56. In Valle, the defendant maintained that, because
       we had video of his interrogation, we were equally situated with the trial court for deciding
       the issue of voluntariness and therefore our review should be de novo.
¶ 94        With all due respect to my colleagues, I do not believe that the rule in Addison Insurance
       was ever meant to apply to handwriting/signature comparisons. I believe that, unlike the
       situation in Addison Insurance, the Board was in a superior position to make factual findings
       regarding the validity of signatures. It has more experience in weighing such evidence.
       Further, duplication of the fact finder’s efforts will contribute negligibly to the accuracy of
       factual determinations and divert our scarce judicial resources. See Anderson v. City of
       Bessemer City, North Carolina, 470 U.S. 564, 574-75 (1985).
¶ 95        Here, the Districts took the position that the testimony of the circulators was irrelevant
       to the Board’s determination of whether the signatures matched. They even went so far as


                                                 -21-
       to say that, even if the voter who signed his or her name testified that he or she signed, if the
       signature is different in any material respect it is not a match. For example, they argued that
       if a person signed his voter registration card with his right hand and the petition with his left
       hand there would be no match. Such a position is at odds with reality. The Districts had the
       opportunity to cross-examine the circulators instead of simply accepting the proposed
       testimony as true. The Board properly considered the evidence in reaching its findings. The
       role of the circulator ensures fairness and honesty in the petition process. See Canter, 170
       Ill. App. 3d at 369.
¶ 96        As the Board argues in its reply brief, the process suggested by the Districts would
       require us to reweigh the evidence and substitute our judgment for that of the Board, a
       process that is not countenanced in the law. Board of Education of Golf School District No.
       67 v. Regional Board of School Trustees, 89 Ill. 2d 392, 397 (1982). The question of whether
       the signatures “match” is a question of fact. I believe that we should apply the same standard
       of review that has historically been applied in reviewing decisions regarding the genuineness
       of signatures, including in election cases, which is the manifest-weight-of-the-evidence
       standard. Benjamin, 122 Ill. App. 3d at 696.
¶ 97        While I disagree with my colleagues on the standard of review regarding the signature
       findings by the Board, I agree with my colleagues that we have a duty to examine the
       evidence in an impartial manner and set aside a finding that is against the manifest weight
       of the evidence. I agree with my colleagues that section 7-1 of the School Code requires only
       substantial compliance. In support of this view that we should apply a de novo standard of
       review to “the Board’s decision as to the validity of the signatures,” my colleagues use a “see
       also” citation to Ambrose v. Thornton Township School Trustees, 274 Ill. App. 3d 676, 681
       (1995). Supra ¶ 14. The Ambrose court was discussing its review of a specific document, a
       map, which I submit is far different from the task of comparing a questioned signature to a
       known standard. Ambrose also involved a question of the signature and address requirements
       of section 7-1. With respect to the decision of the Thornton trustees on that issue, the
       Ambrose court applied the manifest-weight-of-the-evidence standard. Ambrose, 274 Ill. App.
       3d at 683.
¶ 98        Under either standard of review, to determine whether the Board’s decision on the
       validity of the signatures was proper, we must determine the meaning of the term “match”
       in section 7-1. 105 ILCS 5/7-1 (West 2010). My colleagues disagree with the interpretation
       of this term by the Ambrose court. They are correct that the precise issue in that case was the
       address component of the “signature and address” match requirement. The court said in
       Ambrose:
            “Reading the School Code as a whole, we conclude that the word ‘match’ in section 7-1
            means that the identity of the registered voter must be capable of being determined. Here,
            using the signers’ names and addresses listed in the petition sheets and the official voter
            registration lists, it is possible to determine whether they match. We do not require a
            ‘perfect match’ as the defendants suggest.” Ambrose, 274 Ill. App. 3d at 684.
¶ 99        In arriving at this interpretation, the Ambrose court relied upon Board of Education of
       Wapella Community Unit School District No. 5 v. Regional Board of School Trustees, 247


                                                 -22-
      Ill. App. 3d 555 (1993). In Wapella, a petition was filed with the regional board of school
      trustees, seeking dissolution of the Wapella district. Objections were filed challenging the
      validity of 109 signatures on the petition and other aspects of the petition. The regional board
      held a hearing on the petition. The regional board recited various steps that it had taken to
      check the validity of the petition and the signatures, but it denied the objectors’ request to be
      heard on their objections. On appeal, the appellate court affirmed the regional board’s
      decision in all respects, except the decision to deny the right of the objectors to be heard. The
      case was remanded for that hearing. Board of Education of Wapella Community Unit School
      District No. 5 v. Regional Board of School Trustees, 245 Ill. App. 3d 776, 779 (1993). Upon
      remand, a hearing was held and the regional board found that, although a few of the
      signatures were invalid, the petition contained enough valid signatures to constitute a
      majority of the registered voters of the district. Wapella Community Unit School District No.
      5, 247 Ill. App. 3d at 557.
¶ 100      One of the objectors’ complaints concerned the execution of certificates by a circulator
      named Margaret Marlene Spray. Ms. Spray was registered to vote as M. Marlene Spray. She
      signed a petition circulated by another person as Marlene M. Spray and signed the
      certification on three sheets she had circulated as M. Marlene Spray. The court said that
      “[t]he evidence was undisputed that she was one and the same person who performed all the
      acts involved.” (Emphasis added.) Id. at 560. As the court noted, Ms. Spray signed the
      circulator’s certificates the same as her voter registration card. The court then said:
           “Moreover, presumption of identity of a person has been held to exist when two used
           surnames are identical but one of the initials in the given name is transposed. (65 C.J.S.
           Names § 15(b)(2), at 47 (1966).) No signature to the petition was invalidated by Spray’s
           use of slightly different names.” (Emphasis added.) Id.
¶ 101      As the court in Ambrose said, in ascertaining and giving effect to the intent of the
      legislature, while we give language in the statute its plain and ordinary meaning, we also read
      sections of the School Code in pari materia in order to give harmonious meaning to the act
      as a whole. Ambrose, 274 Ill. App. 3d at 683. The first paragraph of section 7-1(a) provides
      that “[r]egistered voters shall be determined by the official voter registration lists as of the
      date the petition is filed. No signature shall be added after the date the petition is filed.”
      (Emphasis added.) 105 ILCS 5/7-1(a) (West 2010). Paragraph 2 of section 7-1(a) describes
      what the pages of the petition “shall” include. Id. To me it is clear that the term “match”
      means that the circulator in the first instance must make sure that the signatures match up
      with the names and addresses on the “official voter registration list.” I doubt that the
      circulator of any petition would be in possession of voter registration cards.
¶ 102      We should avoid hypertechnical reasons for avoiding decisions made on the merits when
      neither party suffered any delay or harm as the result of the hypertechnical violation. See
      Seelhoefer v. Regional Board of School Trustees, 266 Ill. App. 3d 516, 519 (1994). In
      Seelhoefer, the appellants argued that the amended petition failed to comply with section 7-1
      of the School Code because (1) the circulator did not sign each page of the petition and (2)
      the full prayer was not on each page of the petition. The appellate court found that the
      “appellees substantially fulfilled the requirements of the School Code” and rejected the
      argument that the regional board and circuit court lacked jurisdiction. Id.

                                                 -23-
¶ 103        There is no question that signatures of the requisite number of voters are essential to
        jurisdiction. However, not every irregularity in a petition is fatal to jurisdiction. Id. Here, the
        Districts’ objection to the petition’s signatures is technical. The Districts acknowledged at
        oral argument that they had an opportunity to investigate the authenticity of the signatures
        and to present such evidence at the hearing. They chose not to do so, relying instead on visual
        comparisons of the signatures on the petition with the signatures on the voter registration
        cards. This technical challenge was rejected by the Board. It appears that the Board must
        have rejected the Districts’ interpretation of the statutory term “match” in finding that there
        were a sufficient number of valid signatures. I believe that the Board’s determination on this
        issue should not be disturbed unless from our review of the evidence, including the signers’
        names and addresses, the voter registration lists, the voter registration card signatures, and
        the agreed testimony of the circulators, the identities of the signers are not “capable of being
        determined.” Ambrose, 274 Ill. App. 3d at 684.
¶ 104        Requiring a perfect match, for example invalidating any signature that used an initial as
        opposed to a full first name, is inconsistent with the legislative intent, which is to delegate
        to the local level the discretionary power to decide issues of detachment and annexation. See
        Hepner v. County Board of School Trustees, 8 Ill. 2d 235, 240-42 (1956). “[T]he intent of
        the signature and address requirements is to guarantee that petitioners are supported by the
        required number of voters in a given area.” Ambrose, 274 Ill. App. 3d at 684 (citing Greene
        v. Board of Election Commissioners, 112 Ill. App. 3d 862 (1983)). If the requisite number
        of voters is “capable of being determined” we should reject the Districts’ argument and
        decide the case on the merits.
¶ 105        This definition recognizes the reality that people are not machines. Our handwriting and
        signatures change from one moment to the next. Internal physiological factors, along with
        external influences, constantly affect our writing processes. See 27 Am. Jur. Proof of Facts
        3d § 41 (1994).
¶ 106        As my colleagues point out, the Board must not have agreed with the Districts’ position
        so it therefore must have determined that an initial used in combination with a first or last
        name was acceptable as long as from the evidence presented the identity of the voter could
        be determined. The Board’s interpretation of the statute is not binding on this court as we
        review questions of law de novo. “However, courts ‘must give substantial weight and
        deference to statutory interpretations made by an administrative agency charged with
        administration of a particular statute.’ ” Boylan v. Matejka, 331 Ill. App. 3d 96, 98 (2002)
        (quoting Oregon Community Unit School District No. 220 v. Property Tax Appeal Board,
        285 Ill. App. 3d 170, 175 (1996)). “When a statute is ambiguous, it will be given a
        construction that is reasonable and that will not produce absurd, unjust, or unreasonable
        results which the legislature could not have intended.” In re Application of the County
        Collector of Du Page County for Judgment for Taxes for the Year 1993, 187 Ill. 2d 326, 332
        (1999) (citing Collins v. Board of Trustees of the Firemen’s Annuity & Benefit Fund, 155 Ill.
        2d 103, 110 (1993)). In discerning the meaning of the term “match” we should consider
        which interpretation better effectuates the legislative intent and is more consistent with the
        goals of the legislation of which this provision is a part. Id.
¶ 107        The legislative intent of section 7-1 is to leave to the resident voters the settlement of all

                                                   -24-
      questions involving school district territory. People ex rel. Smail v. Board of Education of
      Community Unit School District No. 202, 343 Ill. App. 362, 370 (1951) (citing People v.
      Deatherage, 401 Ill. 25, 41 (1948)). The second paragraph of section 7-1(a), which includes
      the questioned language, was added in 1983 by Public Act 83-733 (eff. Sept. 23, 1983). It
      appears clear to me that the legislature added the provision in order to provide a method of
      authentication to local boards, much the same as the language in our Election Code that
      provides that voter signatures on absentee ballot envelopes “match” the signatures on file
      with the election authority. 10 ILCS 5/19-8(g) (West 2010). If a ballot is rejected, the voter
      is notified of the reasons for rejection and he or she is given an opportunity “to show cause
      as to why the ballot should not be rejected.” 10 ILCS 5/19-8(g-5) (West 2010). This process
      safeguards the integrity of the voting process and at the same time protects the individual
      voter’s right to vote. I view the petition process in section 7-1 of the School Code in much
      the same way. 105 ILCS 5/7-1 (West 2010). The Districts made their general objection that
      97 signatures did not match. The petitioners through the Committee of Ten were provided
      an opportunity to show cause why the challenged signatures should be determined to be
      valid. This process safeguards the resident voters’ rights to participate in disputes regarding
      school boundaries and it deters fraud. My colleagues’ concerns as expressed in paragraph 19
      are satisfied by the process followed by the Board in this case. As the court stated in Shelby
      Loan, “[t]he general rule is that where forgery and fraud are charged, courts permit evidence
      to take a wide range and every fact and circumstance, no matter of how little probative value,
      which throws any light on the issue, is admissible.” Shelby Loan, 372 Ill. at 407.
¶ 108      Before discussing my view of the Board’s finding that there were a sufficient number of
      valid signatures, I will comment on the out-of-state cases the majority relies upon to
      conclude that variations in signature do not meet the substantial compliance requirement.
      Both cases are distinguishable. The majority cites In re Nomination Petition of Flaherty, 770
      A.2d 327 (Pa. 2001), from the Supreme Court of Pennsylvania, for the proposition that
      “[s]ubstantial compliance will not be found if one uses an initial for a first or last name.”
      Supra ¶ 16; see Flaherty, 770 A.2d at 332. Actually, the Flaherty court struck signatures
      because they were printed rather than cursive as they appeared on the voter registration cards.
      However, my colleagues fail to note that the court struck these signatures because, in the
      absence of “substantial proof that the person intended her printed name to be her signature,
      a person may not validly print her name upon a nomination petition.” Flaherty, 770 A.2d at
      332.
¶ 109      The Flaherty court noted that other signatures were stricken “based on the following
      reasons: the signatures were illegible, the signature on the petition did not match the
      signature on the electors’ registration card, the signatures were printed and Candidate did not
      offer any rehabilitating testimony, or the electors were not registered and Candidate failed
      to present rehabilitating testimony.” (Emphases added.) Id. at 331 n.4. Here, the petitioners
      did offer “rehabilitating” testimony from the circulators.
¶ 110      Next, my colleagues cite State ex rel. Rogers v. Taft, 594 N.E.2d 576 (Ohio 1992), for
      the proposition that “substantial compliance will not be found if the signature is printed
      rather than in cursive as it appears on the corresponding registration form.” Supra ¶ 16. The
      Supreme Court of Ohio made this determination because, based on the language in the

                                                -25-
        relevant Ohio statute, “the General Assembly obviously did not mean to include printing
        within the term ‘signature’ as used in the statute, since the relevant law clearly distinguishes
        the two.” Taft, 594 N.E.2d at 579. Under the Ohio statute at issue, “[s]ignatures shall be
        affixed in ink. Each signer may also print his name, so as to clearly identify his signature.”
        (Internal quotation marks omitted.) Id. The court noted that in State ex rel. Green v. Casey,
        554 N.E.2d 1288, 1290 (Ohio 1990), it held that this provision “implicitly requires a cursive
        signature.” Taft, 594 N.E.2d at 579. The provision at issue in this case does not provide this
        distinction. With respect to one of the contested signatures, the Casey court also noted that
        there was “no proof offered that the signer and the registered voter were the same persons.”
        Id. Again, in this case there was proof that the signers and the registered voters were the
        same persons.
¶ 111       I also note that, in both out-of-state cases that my colleagues rely upon, the courts applied
        a more deferential standard of review. In Flaherty, the court stated, “our standard of review
        is whether the findings of fact are supported by substantial evidence, whether there was an
        abuse of discretion, or whether errors of law were committed.” Flaherty, 770 A.2d at 331.
        In Taft, the court, in affirming the election board’s refusal to accept a candidate’s nominating
        petition, stated: “we find no fraud, corruption, abuse of discretion, or clear disregard of the
        law in the board’s rejection of these signatures.” Taft, 594 N.E.2d at 580.
¶ 112       I have reviewed the questioned signatures, along with the addresses and the other
        information on the petition sheets, and compared the signatures to the signatures on file with
        the election commission. There is no question that the 21 signatures identified by my
        colleagues leave a lot to be desired. Circulators, whether they are working to get a candidate
        on the ballot or to raise a public question, would be well advised to remind voters to sign
        their full names. As an aside, I also note that the State Board of Education provides public
        education online and in print regarding “School District Detachment/Annexation” but that
        no information concerning the “match” requirement for signers is contained therein. That
        said, I would hold that the Board’s decision that the petition had met the signature
        requirement is not against the manifest weight of the evidence, as the opposite conclusion
        is not clearly evident. Cinkus, 228 Ill. 2d at 210.
¶ 113       It is important to remember that marks of different sorts may qualify as signatures, as
        long as the mark “manifests that the instrument has been executed or adopted by the party
        to be charged by it.” (Internal quotation marks omitted.) Roti v. Roti, 364 Ill. App. 3d 191,
        196 (2006). The petitioners, through the Committee of Ten, presented a prima facie case for
        jurisdiction to be found. The burden of production shifted to the Districts to show that the
        petitioners did not present the requisite number of signatures. The Districts presented the
        questioned signature pages along with the official voter registration card signatures. In order
        to counter the Districts’ claims, the Committee of Ten presented the testimony of the
        circulators by way of an accepted proffer, which has the legal effect of a stipulation. The
        Districts’ arguments against the relevance of the stipulated evidence are not evidence. As my
        colleagues acknowledge, testimony as to the genuineness of the signatures is admissible on
        the question of whether they match the official signatures.
¶ 114       Additionally, it appears from the petition sheets that they were the product of door-to-
        door canvassing by the circulators. Many of the signatures that my colleagues invalidate due

                                                  -26-
to the use of an initial appear on the same petition sheets as signatures of other voters in the
same household who signed on the same date as the purported bad signer. Even in those
instances where an initial is used, in most cases the signature in its entirety bears a strong
resemblance to the signature on the voter registration card. It would be reasonable for the
Board to conclude that the petition corroborated the circulators’ agreed testimony that the
signatures were genuine. In my review of the signatures I saw nothing that would indicate
fraud or forgery. This perhaps explains why the Districts made no attempt whatsoever to
independently ascertain from the signers whether their signatures on the petition were
“genuine,” the term they repeatedly used in their initial pleadings. It also helps to explain
why the jurisdictional argument is the last argument raised in the Districts’ briefs and why
they never bothered to touch upon the signature issue during the arguments before the trial
court. For all of the foregoing reasons I would affirm the Board’s finding that the signature
and address requirement was met and move on to the merits.




                                         -27-